—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 17, 1998, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled. substance in the second degree (two counts) and conspiracy in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crimes of criminal possession of a controlled substance in the second degree (two counts) and conspiracy in the second degree. Defendant was sentenced as a second felony offender to concurrent prison terms of 12V2 years to life on each of the criminal possession convictions and I2V2 to 25 years for the conspiracy conviction. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be *726raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. The record demonstrates that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. We accordingly affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Jones, 253 AD2d 908; People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.